DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-12 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 06/21/21 has been acknowledged by the Office.
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘center line’ and ‘longitudinal center axis’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
	The disclosure is objected to because of the following informalities: ‘center line’ and ‘longitudinal center axis’ do not have an element number. 
Appropriate correction is required.
Claim Objections
Claim 12 objected to because of the following informalities:  As currently written, claim 12 recites: “…fixed to them” (emphasis added). The use of pronouns (it, them, they) to refer to previously recited elements may create ambiguity as to which element the pronoun is intended to refer. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically, claim 2 which states: “the sheet of semi-rigid material is fixed to at least one of the longitudinal members by means allowing a small amount of elastic movement between the members and the sheet” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations  that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“by means of a claiming member” in claim 4
“by means of bolts” in claim 5
“by means of bolts” in claim 11
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “a small amount” in claim 1 is a relative term which renders the claim indefinite. The term “a small amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification, para [0036] describes “a very small amount” of hammocking of the sheet to be “typically 10-20mm at place of greatest deflection.” However, since the specification explicitly states this as “a very small amount” (emphasis added), it is still unclear what “a small amount” is intended to encompass.
Regarding claim 2, the term “a small amount” in claim 2 is a relative term which renders the claim indefinite. The term “a small amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification, paras [0012, 0040] briefly describe having “a very small amount of elasticity” and “the edges of the sheet moving negligibly.” As such, the specification does not make clear the metes and bounds of what exactly the claimed small amount is intended to be or encompass.
Claims 3-12 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim. (Claim 1).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hornor (US 20180020843 A1).
In regards to Claim 1, Hornor teaches: A changing table (10 – Fig. 1) comprising: a changing surface (see annotated Fig. 3.1 from Hornor) on which an individual (‘a baby’) can lie to be changed or washed (Para 0013), thereby providing a load on the surface (14 – Fig. 1), wherein the changing surface is formed from a sheet of semi-rigid material (28 – Fig. 3, Para 0047) having a longitudinal center axis (see annotated Fig. 3.1 from Hornor) and having also, parallel to the center axis, first and second edges (32 – Fig. 4, Para 0051) occupying nominal rest positions (15 – Fig. 4) with respect to each other when there is no load on the surface (see annotated Fig. 3.1 from Hornor), the edges being fixed to first and second longitudinal members (34 – Fig. 4, Para 0052), the sheet and longitudinal members forming together a support system (15 – Fig. 4) having for the first 10mm of extension (see note #1 below and annotated Fig. 3.2 from Hornor) between the center line and the nominal rest position of the first edge and between the center line and the nominal rest position of the second edge an average spring rate (see note #1 below and annotated Fig. 3.2 from Hornor) in extension of more than 300N/mm and the semi- rigid sheet (28 – Fig. 3, Para 0070 and see note #1 below) having a torsion coefficient of more than 10 Newton meters/radian (see note #1 below on material properties and note #1), whereby the sheet can hammock (Para 0047, see note #2 below) a small amount (see note #2 below) in a predetermined manner (see note #2 below) when lain on by an individual. 
Note #1: When weight is applied from the body of the user (Para 0047), it is understood that the flexible textile or material (28, Para 0047) would have a form of extension both inward and downward from each of the first and second edges to the center line (see annotated Fig. 3.2 from Hornor). As such, the extension of the textile would be displaced downward (perpendicular) from the centerline a distance (aka the 10mm). Furthermore, a textile has material properties. Therefore, the 300 N/mm and the 10 Nm/radian could be determined/equated by the material properties of the textile when the weight of the user is applied (see annotated Fig 1.1 below). Lastly, either side that is attached to the support system has their own respective values of extension and compression depending upon the distribution of force. The extension is inward displacement while, the compression is the downward displacement. 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have specified the material properties and the following values: ‘extension, average spring rate, and torsion coefficient’, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Note #2: Para 0047 states: “a platform assembly 16 which is adapted for support upon the body of the user with a baby or infant supported on a flexible textile or fabric bed 28.” 
As such, when the body of the user is lying on the support surface of fabric bed 28, the flexibility of the textile or fabric bed would allow it to hammock under load. It would be predetermined in the fact that a weight or load is being applied and it would be considered the baby utilizing such a device would provide a small enough amount of weight to element 28.


    PNG
    media_image1.png
    410
    481
    media_image1.png
    Greyscale

Annotated Fig. 3.1 from Hornor

    PNG
    media_image2.png
    427
    505
    media_image2.png
    Greyscale

Annotated Fig. 3.2 from Hornor

    PNG
    media_image3.png
    410
    271
    media_image3.png
    Greyscale

Annotated Fig. 1.1 from Hornor
In regards to Claim 2, Hornor teaches: The changing table of claim 1, wherein the sheet of semi-rigid material (28) is fixed to at least one of the longitudinal members (34 – Fig. 4, Para 0052) by means (42 – Fig. 6, Para 0064 – ‘mating fastener’) allowing a small amount of elastic movement between the members and the sheet (‘flexible fabric’, see annotated Fig. 1.1 above from Hornor showing elastic downward movement of the flexible fabric’).

In regards to Claim 3, Hornor teaches: The changing table of claim 1, wherein the first and second longitudinal members (34 – Fig. 4, Para 0052) are fixed to a frame (16 – Fig. 3) that has for the first 10mm of compression an average spring rate in compression (see annotated Fig 1.1 and note #1 above) measured between the longitudinal members of more than 300 N/mm (see note #1 above).

In regards to Claim 4, Hornor teaches: The changing table of claim 1, wherein that the sheet of semi-rigid material (28) is fixed to at least one longitudinal member (34) by means of a clamping member (42 – Fig. 6, Para 0064 – ‘mating fastener’).

In regards to Claim 5, Hornor teaches: The changing table of claim 1, wherein the sheet of semi-rigid material (28) is fixed to at least one of the longitudinal members (34) by means of bolts passing through compressible grommets set in the sheet (Para 0064 – ‘mating fastener’).

In regards to Claim 11, Hornor teaches: The changing table of claim 4, wherein the clamping member (42) exerts a clamping force (‘engagement’ – Para 0064) on the sheet by means of bolts passing through the sheet (42 passes through 28 – see Fig. 3 and 7, Para 0064).

	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hornor (US 20180020843 A1) in view of Gant et al., hereinafter ‘Gant’ (US 20140201920 A1)
In regards to Claim 6, Hornor teaches: The changing table of claim 1, wherein the sheet of semi-rigid material (28), but does not teach, is formed from sheet steel.
Gant teaches: is formed from sheet steel (36 – Fig. 1, Para 0041 – ‘changing pad 36 may be any suitable material’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hornor with these aforementioned teachings of Gant with the motivation of applying different commonly selected materials such as sheet steel that include material properties such as stiffness, hardness, modulus of elasticity, and such that the compression or extension could be adjusted based of the needs and uses of the user. It has further been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

In regards to Claim 7, Hornor teaches: The changing table of claim 1, wherein the sheet of semi-rigid material (28), but does not teach, is formed from polyethylene.
Gant teaches: is formed from polyethylene (36 – Fig. 1, Para 0041 – ‘changing pad 36 may be any suitable material’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hornor with these aforementioned teachings of Gant with the motivation of applying different commonly selected materials such as polyethylene that include material properties such as stiffness, hardness, modulus of elasticity, and  such that the compression or extension could be adjusted based of the needs and uses of the user. It has further been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

In regards to Claim 8, Hornor teaches: The changing table of claim 1, wherein the sheet of semi-rigid material(28), but does not teach, is formed from plywood.
Gant teaches: is formed from plywood (36 – Fig. 1, Para 0041 – ‘changing pad 36 may be any suitable material’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hornor with these aforementioned teachings of Gant with the motivation of applying different commonly selected materials such as plywood that include material properties such as stiffness, hardness, modulus of elasticity, and such that the compression or extension could be adjusted based of the needs and uses of the user. It has further been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

In regards to Claim 9, Hornor teaches: The changing table of claim 1, wherein the sheet of semi-rigid material (28), but does not teach, is formed from GRP sheet.
Gant teaches: is formed from GRP sheet (36 – Fig. 1, Para 0041 – ‘changing pad 36 may be any suitable material’).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hornor with these aforementioned teachings of Gant with the motivation of applying different commonly selected materials such as GRP sheet, that include material properties such as stiffness, hardness, modulus of elasticity, and  such that the compression or extension could be adjusted based of the needs and uses of the user. It has further been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

In regards to Claim 10, Hornor teaches: The changing table of claim 1, wherein the sheet of semi-rigid material (28), but does not teach, is between 4mm and 12mm thick.
Gant teaches: is between 4mm and 12mm thick (36 – Fig. 1, Para 0041 – ‘changing pad 36 may be any suitable material’).
Gant does not explicitly teach: 4mm and 12mm thick.	
Gant discloses the claimed invention expect for the specified thickness, 4mm and 12mm thick. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hornor with these aforementioned teachings of Gant with the motivation of applying different materials that include material properties such as stiffness, hardness, modulus of elasticity, and  such that the compression or extension could be adjusted based of the needs and uses of the user.
Additionally, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the thickness between 4mm and 12mm. 

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hornor (US 20180020843 A1) in view of Hooper (US 3839754 A).
In regards to Claim 12, Hornor teaches: The changing table of claim 1, wherein the each longitudinal member (34) incorporates an end part (24/26 – Fig. 4) which extends inwards toward the center line (see annotated Fig. 3.2 above), but does not teach, and that the sheet extends to cover these extensions and is fixed to them.
Hooper teaches: and that the sheet extends to cover these extensions and is fixed to them (‘The sheet preferably has flaps at each end for covering and attachment to the braces so that the flaps provide front and back ends to the cot and the baby cannot crawl or slide out of the end. The flaps cover the braces and the top of the tubular members are covered where the sheet attaches so that the baby is not exposed to any metal or hard surfaces.’ – Col 2 Lines 3-15).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Hornor with these aforementioned teachings of Hooper for the purpose of limiting an injury of the user as hinge points if not covered could come into contact with the skin of the user and pinch. This is especially important when the primary user is of a baby or child.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/29/2022